                                      Case 20-10005-JKO                   Doc 2          Filed 01/02/20           Page 1 of 2
                                 UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                                       www.flsb.uscotuts.gov
                                                    CHAPTER      13   PLAN (Individual Adiustment of Debts)
                          E                                             Original Plan

                          tr                                            Amended Plan (lndicate tst, 2nd, etc. Arnended, if applicable              )


                          tr                                            Modifled Plan (lndicate lst, 2nd, etc. Modifled, if applicable)

DEBTOR: John M. Gaviria                                     JOINT DEBTOR: Edith T. Gaviria                             CASE NO.:

SS#: xxx-xx- 9600                                              SS#: xxx-xx-3283

I.             NOTICES
               To   Debtors:       Plans that do not contply with local rules and judicial rulings may not be confirnrable. All plans, amended plans
                                   and modifled plans shall be selved upon all creditors and a celtificate of service filed with the Clerk pursuant to
                                   Local Rules 2002- I (C)(5 ), 3 0 I 5- I (BX2), and 3 0 I 5-2. Debtor(s) must commence plan payments within 30 days                  of
                                   filing the chaptel l 3 petition or within 30 days of entry ofthe order converting the case to chapter 1 3.
               To   Creditors:     Your rights rnay be affected by this plan. You must file a tirnely proof of claim in ot'der to be paid. Your clainr rnay
                                   be leduced, modifred or elirninated.

               To All   Parties:   The plan contains no nonstandard provisions other than those set out itt paragraph VIII. Debtor(s) nlust check one
                                   box on each line listed below in this section to state whether the plan includes any of the following:

    The valuation of a secnred claim, set out in Section III, which lray result in a
    partial payrnent or no paylnent at all to the secured creditor
                                                                                                                       tr      Included                E   Not included

    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
    out in Section III
                                                                                                                               Included                E   Not included

    Nonstandald provisions, set out in Section VIII                                                                    -l      Included                I   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)'ATTORNEY'S FEE

               A.   MONTHLY PLAN PAYMENT: This                  Plan pays for the benefit of the creditors the arnourrts listed below, including trustee's
                    feesof l0%,beginning30daysfi'omthefiling/conversiondate.                  lntheeventthetrusteedoesnotretainthefull l0%,anyunused
                    amoullt will be paid to unsecured nonpriorify creditors pro-rata under the plan:


                     L $855.00                  for nronths     1 to 60 ;
               B.   DEBTOR(S)' ATTORNEY'S FEE:                                       D NoNE E PRoBoNo
             Fees:
           otal     $4500.00 Total Paid:                                          $ 1000.00  Balance Due:                               $3500.00

          Payable $103.50 /rnonth (Months I to 33 )
          Payable $84.50 /month (Months 34 to _ )
          Allowed fees under LR 2016-l(8)(2) areitenized below:
                    base fee

          Applications for conrpensation must be tlled for all fees over and above the Court's Guidelines for Compensatiorr.
I   II.        TREATMENT OF SECURED CLAIMS
               A.   SECUREp      CLAIMS:       ll   NONE
               [Retain Liens pursnant to I I U.S.C.   SI3   25 (aX5 )] Mortgage(s)/Lien on Real ol Personal Propelty:

          l.    Creditor: Harvey Scholbrun, Esq.

                Address: 1802 N. Morgan St.                     Arrearage/ Pal,sffor., Petition   Date   $39917.36 @   0%u   interest
                           Tarnpa, FL 33602                                                                                                                     to59
                                                                Payoff (lncluding 07o rnonthll, interest)        $666.00            /rnonth (Months        I           )


          Last 4 Digits    of                                   Payofl (lnclr.rding 07o rnonthly intelest)       1i623.36           /rnonth (Months        60   to)
          Account No.:                  EPRC

           ther:



LF-31 (rev. I0/3/17)                                                            Page I ot 3
                                    Case 20-10005-JKO                Doc 2           Filed 01/02/20          Page 2 of 2
                                                                       Debtor'(s): John M. Gaviria. Edith-l-. Gaviria   Case nunrber:

            tr      Mortgage Modification Mediation



                        PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

                         foregoing chapter I 3 plan is true and correct under penalfy of




                                                              Date                                                                      Date




    Attorney with permission to sign      on                Date
             Debtor(s)' behalf

   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order ofthe provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




I-F-31 (rev. l0/3/17)                                                     Page 3   of3
